Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 19, 2020

                                       No. 04-20-00311-CV

                                     Margaret Fay GUIDRY,
                                           Appellant

                                                  v.

                                   Edward James GUIDRY, Jr.,
                                            Appellee


                      From the 452nd District Court, Menard County, Texas
                                   Trial Court No. 2018-05589
                                 James L. Rex, Judge Presiding


                                          ORDER
        On April 23, 2020, appellant filed her notice of appeal and a motion for new trial. The
clerk’s record was filed on July 13, 2020. The reporter’s record was due on July 20, 2020. On
that date, the court reporter responsible for preparing the reporter’s record in this appeal filed a
notification of late record, stating that appellant has failed (1) to request in writing that she
prepare the reporter’s record and (2) to pay or make arrangements to pay the fee for preparing
the reporter’s record. See TEX. R. APP. P. 34.6(b)(1) (explaining that the request to the court
reporter must designate the exhibits and the portions of the proceedings to be included in the
reporter’s record); id. 35.3(b) (court reporter is responsible for preparing and filing the reporter’s
record if (1) notice of appeal has been filed, (2) appellant has requested the reporter’s record be
prepared, and (3) appellant has paid the fee for preparation of the record, has made arrangements
to pay the fee, or is entitled to appeal without paying the fee).

        We therefore ORDER appellant to file written proof in this court no later than ten (10)
days after the date of this order showing that she has requested that the official court reporter
prepare the reporter’s report in compliance with Texas Rule of Appellate Procedure 34.6 and has
filed a copy of the request with the trial court clerk. See TEX. R. APP. P. 34.6(b)(2).

       We further ORDER appellant to provide written proof to this court no later than ten (10)
days after the date of this order stating that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee.
        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court